Citation Nr: 1410606	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-04 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating higher than 30 percent for chronic sinusitis


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1982 to May 1990.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A portion of the Veteran's records are in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Because this appeal was processed as part of the Virtual VA system, any future consideration of this appellant's claims should take into consideration the existence of this electronic record.  Indeed, VA is in the process of transitioning to another, even newer, electronic claims processing system - the Veterans Benefits Management System (VBMS) - with the hope that it will allow for even faster processing of claims for benefits.


FINDING OF FACT

The Veteran has on average six symptomatic, non-incapacitating, episodes of sinusitis per year, but there is no competent and credible indication she has had radical surgery with chronic osteomyelitis, near constant sinusitis with headaches and tenderness of affected sinus and purulent discharge or crusting after repeated surgeries.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent for the chronic sinusitis.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.97, Diagnostic Codes 6510-14 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Standard of Review

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of it, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claim.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing there is a VCAA notice error but also, above and beyond that, showing the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, prior to initially adjudicating this claim, so in the preferred sequence, a July 2010 letter was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  She was duly notified of the evidence that was needed to substantiate her claim, of information and evidence that VA would obtain, and of the information and evidence she was expected to provide, and told that VA would assist her in obtaining supporting evidence, but that it was her ultimate responsibility to provide VA any evidence pertaining to her claim.  She was also notified of the criteria for establishing a "downstream" disability rating and effective date, as required by Dingess, even though her claim did not originate in the context of her trying to establish her underlying entitlement to service connection, rather, a higher rating for an already established service-connected disability.  Therefore, she has received all required notice concerning her claim.

This particular appeal did not arise following the granting of service connection for chronic sinusitis, so this is not an initial-rating claim, instead, an established-rating claim, though in each instance the Board must consider whether to "stage" the rating - meaning assign different ratings at different times if there have been occasions when the disability has been more severe than at others.  Compare and contrast Hart v. Mansfield, 21 Vet. App. 505 (2007) (established ratings) and Fenderson v. West, 12 Vet. App. 119 (1999) (initial ratings).  Moreover, specifically with regards to the notice requirements for increased-rating claims, the letter was compliant with the Federal Circuit Court's decision in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), which overruled the lower Court's (CAVC's) holdings in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, the letter advised the Veteran of the evidentiary and legal criteria necessary to substantiate a higher rating for her service-connected disability.  Generic notice in response to a claim for an increased rating is all that is required; VA does not also have to advise of other potentially applicable diagnostic codes or ask the Veteran to submit evidence concerning how the disability affects her day-to-day life and activity.

VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate this claim.  38 U.S.C.A. § 5103A.  To this end, her service treatment records (STRs), lay statements, VA and private medical treatment records have been obtained.

She also had VA compensation examinations concerning her claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained concerning this claim is adequate as it is predicated on a review of the claims file, contains a description of the history of this disability, documents and considers the relevant medical facts and principles, and provides an opinion regarding the severity of this service-connected disability in relation to the applicable rating criteria, which is the determinative issue in this quest for a higher rating for this disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this claim has been met.  See, e.g., Olsen v. Principi, 3 Vet. App. 480 (1992); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Caffrey v. Brown, 6 Vet. App. 377 (1994); and Allday v. Brown, 7 Vet. App. 517 (1995).

The Veteran has received all required notice and assistance with this claim, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA has provided her opportunity to submit evidence and argument in support of this claim.  She has not made the Board aware of any additional evidence needing to be obtained prior to appellate review of this claim, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

III. Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in her favor. 38 C.F.R. § 4.3.


Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level of disability" may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While older evidence is not necessarily irrelevant, it generally is not needed to determine the effective date of an increased rating.  See Francisco, supra.

The Veteran's chronic sinusitis is presently rated as 30-percent disabling under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6512, which pertains specifically to chronic frontal sinusitis.  She asserts entitlement to a higher 50 percent rating for this service-connected disability since her sinus condition interferes with her ability to work.  Mere interference with her ability to work is not tantamount to showing entitlement to a higher rating, however, as the rating itself is meant to contemplate this, regardless of the particular rating; the extent of her occupational impairment speaks more to the specific level of rating warranted.  38 C.F.R. §§ 4.1, 4.15.  In addition, however, she points out that she has had surgery in the past. 

Sinusitis is rated pursuant to DCs 6510-6514, depending on the particular type of sinusitis (pansinusitis, ethmoid, frontal, maxillary, and sphenoid).  These codes provide a General Rating Formula for Sinusitis, regardless of the specific type.  Under this formula, a 10 percent rating is warranted for 1 or 2 incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting. 

A higher 30 percent rating requires 3 or more incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.

An even higher 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or for near-constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

A Note to the General Rating Formula under 38 C.F.R. § 4.97 provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

A review of private medical records from July 2002 shows the Veteran had surgery for a non-service connected severe deviated nasal septum.  An axial tomography scan of the sinuses was negative for any kind of major sinus condition and her private physician, Dr. F.C., relayed to her there was no need for sinus surgery.

An April 2011 private medical treatment letter from her family nurse practitioner, J.W., substantiates that the Veteran had been treated repeatedly over the past 10 years for chronic sinusitis.  She also stated the Veteran had been treated with differing oral antibiotics every 1-3 months.


During her VA compensation examination in January 2012, the Veteran reported experiencing six sinusitis episodes in the past year.  Her last episode was just a month before that VA examination.  She said they usually lasted 10 days and described having headaches in the facial maxillary area and post nasal drip.  
An X-ray was positive for chronic sinusitis.  The examiner indicated however that the Veteran had then present symptoms of allergies rather than acute sinusitis, including itchy eyes and a clear nasal drainage.  In addition, it was documented that she had six non-incapacitating episodes a year, which did not require prolonged (four to six weeks) of antibiotic treatment over the past 12 months.  She did not have chronic laryngitis, benign or malignant neoplasm or metastases.  The examiner further determined that the Veteran's chronic sinusitis did not impact her condition to work.  It was clarified, as well, that she had never had sinus surgery, but did have surgery for a non-service-connected deviated septum.

The VA treatment records in the file show the Veteran was treated on several occasions for chronic sinusitis.  In September 2008, she reported symptoms of sinusitis and was prescribed Septra DS to be taken twice a day for 14 days.  In July 2009, she reported symptoms of sinusitis and was prescribed Septra DS to be taken twice a day for 14 days.  In February 2010, she reported sinus pain with greenish drainage.  She was prescribed Septra DS to be taken twice a day for 14 days in conjunction with her regular sinus and allergy medications.  

From the findings noted in these evaluation and treatment records, the Board concludes that this evidence does not support assigning a rating higher than 30 percent for the chronic sinusitis at any point since the year immediately preceding the receipt of this increased-rating claim.  These records show the Veteran has ongoing sinusitis symptoms that include, but are not limited to, headaches, sinus and frontal pain, as well as sinus discharge.  She has received treatment in the recent past with over-the-counter medications, but also has required antibiotics in the past.  By her own account, she has had six incapacitating episodes within the span of a year but has not taken antibiotics for longer than 14 days.  

Further, there are no reports of prescribed bed rest for any of her sinusitis episodes.  This evidence therefore only tends to support the existing 30 percent rating under DCs 6510-6514, and under DC 6512 in particular, not a higher 50 percent rating.  The Board also accepts that she has had the same level and severity of sinusitis throughout the appeal period since back in January 2012, when she had her VA compensation examination.  She has had surgery, but not on account of her sinusitis, instead, because of a deviated nasal septum.

In considering this claim for a higher rating for this disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, during her most recent January 2012 VA compensation examination the Veteran acknowledged that she has never been hospitalized for treatment of this service-connected disability, much less frequently.  Moreover, the symptoms she experiences are the type contemplated by the applicable DC, 6512, so the rating criteria reasonably describe her disability and consequent impairment.  Therefore, referral for consideration of an extra-schedular rating is unwarranted.


ORDER

The claim of entitlement to a rating higher than 30 percent for the chronic sinusitis is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


